Citation Nr: 1640491	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a right foot injury with an avulsion chip fracture of the cuboid bone. 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right foot disability.  

3.  Entitlement to service connection for a sciatic nerve disability, to include as secondary to a service-connected right foot disability.  

4.  Whether new and material evidence has been submitted to reopen service connection for a right ankle disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	James Brakewood Jr., Agent


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  

The issues of entitlement to an increased rating for residuals of a right foot injury and service connection for a bilateral hip disability, a sciatic nerve disability, and a right ankle disability, to include as secondary to a service-connected right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1997 and April 2003 rating decisions, the RO denied service connection for a right ankle disability. 

2.  Evidence received since the April 2003 rating decision is new and material, sufficient to reopen service connection for a right ankle disability, to include as due to a service-connected right foot disability.





CONCLUSIONS OF LAW

1.  June 1997 and April 2003 rating decisions which denied service connection for a right ankle disability are final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. 
§ 20.1103 (2015).

2.  The evidence received subsequent to the April 2003 rating decision is new and material to reopen service connection for a right ankle disability to include as secondary to a service-connected right foot disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that October 2010 and May 2011 VCAA notice letters provided adequate preadjudicatory notice to the Veteran.  Because the Board is reopening service connection for a right ankle disability, no further discussion with regard to the duties to notify and assist is necessary.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a right ankle disability in an unappealed June 1997 and April 2003 rating decisions.  In the June 1997 rating decision, the RO found that the Veteran did not have a currently diagnosed right ankle disability, and found that no injury to the right ankle was shown in service.  In an April 2003 rating decision, the RO found that no new evidence had been submitted to reopen the Veteran's appeal.  

The Veteran did not appeal the either the June 1997 or the April 2003 denial of service connection for a right ankle disability and no additional medical evidence addressing that issue was received within one year of those denials; thus, the both decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed right ankle disability related to service.

New evidence received subsequent to the April 2003 rating decision, pertinent to the appeal to reopen service connection for a right ankle disability, now claimed as secondary to a service-connected right foot disability, includes a December 2013 VA examination.  The VA examination noted treatment for the right ankle since 2003, and while the Veteran identified current treatment at the VA medical center in East Orange, New Jersey, such evidence has yet to be obtained.  Moreover, the RO requested the VA examination in December 2013 to address the Veteran's claim that his right ankle disability was secondary to a service-connected right foot disability.   The Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a right ankle disability has been received, and the claim is reopened.  See 38 C.F.R. 
§ 3.156.  The Board finds, however, that a remand for additional development is needed to address service connection for a right ankle disability, to include as secondary to a service-connected right foot disability. 




ORDER

New and material evidence having been received, the appeal to reopen service connection for a right ankle disability is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  In a November 2010 Authorization and Consent to Release Information, the Veteran identified current treatment at the VA Medical Center in East Orange, New Jersey.  Those records have not been obtained.  Thus, a remand for identified VA treatment records is warranted.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations in December 2013 to address right ankle, lumbar spine, and bilateral hip disabilities.  With respect to the right ankle disability, the VA examiner indicated that the Veteran had no ankle condition, but identified soft tissue swelling and a minimal posterior calcaneal spur on examination and x-rays.  The examiner then opined that the right ankle condition was not related to a service-connected right foot disorder, reasoning that the time frame was too long if the injury was severe enough to cause permanent damage.  The Board finds that clarification is necessary to address whether the Veteran has a currently diagnosed right ankle disability or other pathology in the right ankle, and a supplemental opinion is needed to address whether any diagnosed right ankle disability was aggravated by a service-connected right foot disability.  Given complaints related to both the ankle and foot in service treatment records dated in 1983, a supplemental opinion is also needed to address whether any diagnosed right ankle disability is directly related to service.  

With regard to the Veteran's claimed sciatic nerve condition, the Board finds that while a December 2013 VA opinion addressed whether the Veteran had a current disability of the hips, and whether a lumbar spine condition was related to service, a supplemental opinion is needed to specifically address whether identified sciatic radiculopathy is caused or aggravated by a service-connected right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VA Medical Center in East Orange, New Jersey, and should associate those records with the record.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2.  The AOJ should obtain a supplemental VA medical opinion to address the claims of service connection for a right ankle disability and sciatic nerve disability.  Another examination is not required.  The record and a copy of this remand must be made available to the examiner for review.

a).  The VA examiner should clarify whether the Veteran has a currently diagnosed right ankle disability or other pathology in the right ankle.  In doing so, the VA examiner should explain findings related to a soft tissue swelling and a minimal posterior calcaneal spur noted in the December 2013 VA examination, and any VA treatment for right ankle complaints.  
  
b).  If a current right ankle disability is identified, the VA examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that a right ankle disability was incurred in service, and 

c).  Whether it is at least as likely as not (50 percent or greater probability) that a right ankle disability was aggravated beyond its natural progression by the Veteran's right foot disability. 

d).  The VA examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that sciatic radiculopathy, identified in a December 2013 VA examination, was caused by, a result of, or aggravated beyond its natural progression by the Veteran's right foot disability.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for all opinions rendered with reference to the evidence of record.  

3.  After all development has been completed, the AOJ should readjudicate claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


